1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     UNITED STATES OF AMERICA,                    Case No. 2:15-cr-00264-LRH

10                                        Plaintiff, ORDER
11           v.
12
      DEXTER LEE KIE,
13
                                      Defendant.
14

15          Before the court is defendant's Motion for Early Termination of Supervised
16   Release (ECF No. 150). The motion is unopposed by the Probation Office. The
17   government has not filed a response.
18          Pursuant to 18 U.S.C. § 3583(e)(1), the court may, after considering the factors
19   set forth in 18 U.S.C. § 3553(a), terminate a term of supervised release and discharge
20   the defendant released at any time after the expiration of one year of supervised
21   release, if the court is satisfied that such action is warranted by the conduct of the
22   person under supervision and is in the interest of justice.
23          Mr. Kie has not incurred any arrests while on probation; however, in December
24   2018, police responded to Mr. Kie's residence in response to a verbal altercation
25   between Mr. Kie and his girlfriend. Officers relayed that Mr. Kie was cooperative and it
26   was determined no crime had been committed. However, Mr. Kie did fail to report that
27   police contact to his probation office as required.
28   ///
                                                   1
1           Currently, it appears that Mr. Kie is in compliance with all terms of his supervised

2    release, which has now extended for approximately twenty months of his 36-month

3    probation. He has a stable residence, is currently medically disabled, and is following

4    conditions of probation, including not testing positive for any illicit substance.

5           Good cause appearing, defendant Dexter Lee Kie's Motion for Early Termination

6    of supervised release (ECF No. 150) is hereby GRANTED.

7

8           IT IS SO ORDERED.

9           DATED this 25th day of March, 2020.

10

11                                                      LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
